Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 1 of 28




                    EXHIBIT N
              Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 2 of 28
                                                   LAW OFFICE


                             Ira M. Emanuel, P.C.
                                  Four Laurel Road, New City, NY 10956
                                   Tel: 845.634.4141 Fax: 845.634.9312
      Counsel to                     E-mail: Info@EmanuelLaw.com                           Amy Mele, Esq.
Freeman & Loftus, RLLP                    www.EmanuelLaw.com                                 Of counsel




                                               December 28, 2018

       Mr. Erik Asheim, Building Inspector
       Clarkstown Building Department
       10 Maple Avenue
       New City, NY 10956

              Re: Ateres Bais Yaakov Academy of Rockland
                     - Grace Baptist Church Site, 20 Demarest Road, Nanuet, New York

       Dear Mr. Asheim:

                I represent Ateres Bais Yaakov Academy of Rockland (“ABY”), the contract vendee of
       the above-referenced site. You have asked that ABY submit a description of its proposed use of
       the site so that you could make a zoning evaluation.

              To that end, enclosed please find the following:

              - Building Permit application;
              - Narrative describing the proposed use of the site;
              - Opinion letter from me regarding the current use of the site, the proposed use of the site,
       and the impact of the Clarkstown Zoning Code, federal statutory law, and New York State case
       law with respect to the proposed religious and educational use of the site;
              - Affidavit of William French, Pastor of Grace Baptist Church, regarding the history of
       that Church’s use of the site, beginning in approximately 1860 and continuing to the present day.

              If there is an application fee due, please advise me and I will attend to payment.

               I look forward to hearing from you as soon as possible. If you have any questions or
       require additional information, please contact me.

                                                            Very truly yours,


                                                            Ira M. Emanuel
       Encls.
       CC: Thomas Mascola, Esq.
              Client
              Patrick Loftus, Esq.
                                           EXHIBIT 1
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 3 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 4 of 28
          Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 5 of 28



                                      Ateres Bais Yaakov Academy of Rockland
                                          20 Demarest Avenue, Nanuet, NY
                                        (Formerly Grace Baptist Church Site)
                                                 Narrative Summary


Background
Ateres BaIs Yaakov Academy of Rockland is a full service Nursery – grade 12 private religious school for girls.
Like Albertus Magnus High School in Bardonia, Ateres offers a split day of religious Judaic Bible studies plus a full
program of General Studies in compliance with the New York State Syllabi and Standards for English, Social
Studies, Mathematics, Science and World Language. In addition, Ateres offers a full complement of specialty
subjects (Art, Music, STEM etc.), and programs in character development and civic responsibility.
Ateres is Chartered and accredited by the New York State Board of Regents. Its students perform above-average
on all State mandated testing, High School Regents exams and College Board SAT and AP assessments. Ateres
graduates are known for their positivity and success in institutes of higher learning where they pursue advanced
degrees at religious and secular colleges and Universities and go on to launch successful professional careers.
Ateres currently serves 300 students and hopes to return to its capacity of about 450 children in Grades
Nursery—12(single classes N-8 @ 25 students each and two parallel classes 9-12 @25 students/class).

Schedule and Program
Ateres generally meets Monday—Friday. It also holds special events on Sunday and provides after-school
programming and communal educational programing during the evenings. Worship services for the students are
held daily. Ateres students participate in a private hot lunch program. Meals are cooked on-premises.

Grades N-8 arrive at 9 am and depart at 4:15 Monday—Thursday. Friday dismissal is at 1 pm all year long. Grades
9-12 arrive at 9 and depart at 5:15 Monday—Thursday. Friday dismissal is at 1 pm all year long. School operates
from September—June with regularly scheduled student vacations for Jewish festivals, and secular holidays as
well as a mid-winter break. On those days when the public schools are closed and school district transportation is
not provided, Ateres students are carpooled to and from school. We would be glad to coordinate our arrival
schedule with the Nanuet School District.
Students arrive via school bus provided by the district in which they reside. Approximately 8 buses, 5 large and 3
mini buses, deliver Ateres students in the morning. 6 buses pick up students at 4:15 and 3 at 5:15. Ateres
students live primarily in Ramapo and would be coming from the North. Although the routing is done by the
student’s resident school district, it is being recommended that students will arrive via Main Street (South
bound) and turn left onto Orchard Street passing the school building and turning right onto North Highview Rd.
and then right again into the driveway to the drop off area. (see route map attached). Buses would turn right out
of the driveway onto Demarest Avenue and left onto William street and turn right onto Main street as they head
out to their next run.
Ateres students do not drive to school. Parents rarely carpool (except on those days when public school
transportation is not available because the public schools are closed). There are a handful of students who
parents drop off a late and/or pick up early during any given day.
Regular appointments with vendors, potential parents and deliveries also occur each day.

Faculty
Ateres employs about 75 faculty members, of which about 35 are there at the same time. 8 Elementary teachers
work for half a day, arriving 15 minutes before school and departing at 1 pm M-TH, with their counterparts
arriving at 12:30 and departing at 4:15. The split in the schedule on Friday is at 11 am. The high school is
departmentalized and teachers come and go throughout the school day. Approximately 40 parking spots are
needed for staff and administration at any one time. Over 100 currently exist.
           Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 6 of 28



Facility
The building-currently known as the Grace Baptist Church - features all amenities needed for effectively running
the Ateres program. From a Prayer center, auditorium, social halls, lunchroom, classroom space, kitchen and
offices, the facility is in, an almost, move-in condition. Aside from paint, set forth below is the wish list of
improvements we wish to make to the facility noted as a stage 1 and stage 2 improvement, respectively. All
work to be designed by licensed architect/engineer and installed by licensed contractors subject to the issuance
of a building permit.

Proposed Improvements and Repairs

Preliminary Stage (for immediate occupancy).

x   Painting, minor repairs, removal of internal signage, covering of external signage. Install temporary signage.

x   Additional repairs necessary for compliance with applicable fire and building codes.

Stage 1. (See building layout maps for additional notes)
x   Installation of facility wide Sprinkler System, Heat/Smoke/Carbon Monoxide detectors and 44 Control Central
    Station Monitoring (the previous school and house of worship were grandfathered without safety systems
    installed)

x   Low Voltage wiring —Installation of alarms, security cameras and internet access points

x   Installation of HVAC ductless “split systems” in all classrooms.

x   Multi-stall girls’ lavatory on upper floor of educational building

x   Removal of choir pews on raised stage area in Chapel. Stage area to be refurbished with the Installation of Stage
    curtains, lighting and sound equipment.

x   Roof Solar Electrical System—for green energy.

x   LED lighting upgrade

x   Replace floor and ceiling tile as needed

x   Electrical and plumbing upgraders as needed.

x   Remove existing exterior signage and install ABY exterior signage.

Stage 2.

x   Addition of dividing walls in oversized classrooms

x   Remove classroom cubicles and portioning of classroom into 2 where applicable.

x   Replace windows

x   Installation of Playground

x   Parking lot striping
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 7 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 8 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 9 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 10 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 11 of 28


                                                   Room Dimensions
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 12 of 28


                                             Room Dimensions
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 13 of 28


                                    Room Dimensions
              Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 14 of 28
                                             LAW OFFICE


                          Ira M. Emanuel, P.C.
                               Four Laurel Road, New City, NY 10956
                                Tel: 845.634.4141 Fax: 845.634.9312
      Counsel to                  E-mail: Info@EmanuelLaw.com                   Amy Mele, Esq.
Freeman & Loftus, RLLP                 www.EmanuelLaw.com                         Of counsel




                                        December 26, 2018


       Mr. Erik Asheim
       Building Inspector
       Town of Clarkstown
       10 Maple Avenue
       New City, NY 10956

              Re:    Ateres Bais Yaakov Academy of Rockland
                     20 Demarest Avenue, Nanuet, NY

       Dear Mr. Asheim:

             I represent Ateres Bais Yaakov Academy of Rockland (“ABY”), which is the
       contract vendee of the above-referenced property.

             ABY is a New York State Regents-chartered private religious girls’ school,
       serving grades pre-K through 12. A description of the school’s program and
       operations are submitted herewith.

             ABY is currently occupying temporary quarters in the Village of New
       Hempstead. Those quarters are made up of a series of manufactured modules,
       similar to office trailers. ABY’s permit to remain at that site, having already been
       extended, expires on May 22, 2019. It cannot be renewed, as New Hempstead has
       repealed the local law that allowed the existing temporary use.

              At ABY’s request, I have reviewed the Clarkstown Zoning Code, the history of
       the site, and applicable federal and State laws as they relate to the current and
       prospective use of the site. For the history of the site, I have relied on an affidavit
       from Pastor William French, the Pastor of the current owner/occupant, Grace
       Baptist Church, and on the materials supporting this affidavit (“French Affidavit”).
       A copy of the affidavit and the supporting materials is also submitted herewith.
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 15 of 28
Mr. Erik Asheim, Building Inspector                                                          Page 2
December 26, 2018
Clarkstown Zoning Code

     The subject site is located in an R-10 zoning district and within the Nanuet
Hamlet Overlay District.

      According to Table 1 of the Zoning Code, “Schools of general instruction” are
permitted uses in the R-10 district.

     As of this writing, there are no specific regulations governing schools in the
Nanuet Hamlet Overlay District.

       A “school of general instruction” is defined as:

       Any public or private nursery, elementary, junior high, high school or
       college offering courses in general instruction and accredited by the
       New York State Education Department, offering courses at least five
       days per week and seven months per year.1


       “School” is further defined as:

       Any public school under the jurisdiction of the Commissioner of
       Education of the State of New York; any parochial school operated and
       maintained by any religious corporation authorized to perform its
       corporate functions in the State of New York; or any school chartered
       by the Board of Regents of the University of the State of New York.2


      ABY is a “school” in that it is a “school chartered by the Board of Regents of
the University of the State of New York.”3

      ABY is a “school of general instruction” in that it meets the definition thereof
through its course offerings.4

       An electronic search of Article 1 of the Zoning Code (which contains the
“Definitions” provisions of the Code) reveals that the only “schools” defined in the
Zoning Code are “schools”, “schools of general instruction”, and “nursery schools”.
All three definitions apply to ABY.

      The subject site is generally bounded by Demarest Avenue, Orchard Street,
Highview Avenue, and Church Street. All are local Town roads.


1 Clarkstown Zoning Code (hereafter “ZC”) § 290-3, as amended by LL 5-2016.
2 ZC § 290-3.
3 Attached as Exhibit A is a copy of ABY’s provisional and permanent charter certificates.
4 See, Narrative submitted herewith.
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 16 of 28
Mr. Erik Asheim, Building Inspector                                                          Page 3
December 26, 2018
History of the Site

      As set forth in greater detail in the French Affidavit, Grace Baptist Church
has been in this location since 1860. The original building contained a sanctuary,
church offices, and ancillary facilities.

       In or about 1955, the current educational wing was built. The educational
wing was built specifically for school use. This building contains nine large
classrooms and 40 smaller classrooms within the large ones. The building and the
site have continued to be used for educational and religious purposes by both Grace
Baptist Church and other resident religious institutions.5 That use has continued
through this year.6

Non-conforming Use

      There appears to be no question that the school use was legal when initiated.7
However, an amendment to the Zoning Code adopted as Local Law No. 5 of 2016
purports to render such use non-conforming.

      The amendment added section 290-20.I(7): “All uses other than single-family
residences shall have minimum frontage of 100 feet and access to either a state or
county major or secondary road as classified on the Town Official Map.”8

      That same amendment added Note 48 to the Use Table: “These uses shall
have minimum frontage of 100 feet and access to either a state or county major or
secondary road as classified on the Town Official Map.”

      The Uses to which Note 48 refers are, generally, all uses other than single
family dwellings in residential districts. However, in the relevant R-10 district,
Note 48 applies only to two-family dwellings (Use Group N), but not to any other
allowed uses (i.e., Use Groups M [single family residences] and O [all other uses]).

      This is not a simple printing error. The text of Local Law No. 5 also expressly
applies Note 48 only to Use Group N in the R-10 district:




5 Grace Baptist Church gave other users of its campus licenses, rather than leases. Copies of these
licenses are submitted herewith.
6 See, French Affidavit and supporting documents.
7 See, e.g., Certificate of Occupancy dated June 4, 1965, for “Church, Office and Bible School”.
8 Local Law No. 5 of 2016, Section 8.
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 17 of 28
Mr. Erik Asheim, Building Inspector                                                          Page 4
December 26, 2018
       Add Note 48, which shall read:

               These uses shall have minimum frontage of 100' and access to
               either a State or County major or secondary road as classified on
               the Town Official Map.

       Add Note 48 reference to R-160, Group C, Column 3; R-80, Group C,
       Column 3; R-40 Group F, Column 3; R-22, Group I, Column 3; R-15,
       Group L, Column 3 and R-10, Group N, Column 3.9
      It is well-established law that, where there is an ambiguity in a Zoning Code,
the ambiguity is to be resolved against the municipality and in favor of the property
owner, as zoning codes are “in derogation of the common law property rights” of
owners.10 The Use Table and Section 290-20.I conflict with one another.

       In addition, it is well-established law that specific provisions control general
provisions.11 Section 6 of Local Law 5 listed each of the Use Groups to which Note
48 was to apply. That list omitted Use Group O. This is in sharp contrast to the
catch-all provision of Section 8, which added identical provisions to all the
residential districts at one fell swoop.12

       Even assuming that the location limitation created by Local Law 5 of 2016 is
applicable in the R-10 district, it is not applicable to the school use on the subject
parcel.

      Under § 290-27 of the Zoning Code, non-conforming uses that were legal
when initiated may continue despite their subsequent non-conformity. However,

       If active and continuous operations are not carried on with respect to a
       nonconforming use during a continuous period of one year, the building
       or land where such nonconforming use previously existed shall
       thereafter be occupied and used only for a conforming use. Intent to
       resume active operations shall not affect the foregoing.13
       As set forth above, and in the French Affidavit, the premises were used as a
school (and also church and office) from prior to the adoption of Local Law 5 of 2016
through 2018.



9 LL5 of 2016, Section 6. Section 6 also added Use Group N to the R-10 row, a designation that did
not previously exist. Use Group O, however, has been in existence since at least 2005.
10 C. DeMasco Scrap Iron & Metal Corp. v. Zirk,62 A.D.2d 92, 98, 405 N.Y.S.2d 260, 264 (2d Dept

1978) aff’d 46 N.Y.2d 864, 414 N.Y.S.2d 516 (1979).
11 See, Dutchess County Dept. of Social Services v. Day, 96 N.Y.2d 149, 153, 726 N.Y.S.2d 54 (2001);

Erie County Water Authority v. Kramer, 4 A.D.2d 545, 550 (4th Dept 1957), aff’d 5 N.Y.2d 954 (1959)
12 These provisions became § 290-20.I.
13 Zoning Code § 290-29.C.
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 18 of 28
Mr. Erik Asheim, Building Inspector                                                         Page 5
December 26, 2018
Federal Law

       ABY operates a private school whose mission is to educate girls of the Jewish
faith in both religious and secular topics. As such, it is protected under 42 USC §
2000cc.

      Under federal law, a government may not use land use regulations to impose
a “substantial burden” on religious uses in the absence of a “compelling
governmental interest” exercised using the “least restrictive means”.14

       The statute applies whenever

       the substantial burden is imposed in the implementation of a land use
       regulation or system of land use regulations, under which a
       government makes, or has in place formal or informal procedures or
       practices that permit the government to make, individualized
       assessments of the proposed uses for the property involved.15


      The determination of whether ABY may use the former Grace Baptist Church
education building as a school is clearly an “individualized assessment” of the
proposed use of the property.

      Government may not determine what a religious use needs, nor may it
regulate its internal operations or religious practices.16

       While Grace Baptist Church and the other tenants of the property may have
satisfied their religious practices with part-time schools, ABY’s religious mission
includes full-time education.

       Government may not discriminate in favor of non-religious uses,17 nor may it
favor one religious use over another religious use.18

        A determination that the education building may not be used as a school by
ABY (a) discriminates in favor of the former Grace Baptist Church and against
ABY, and (b) if based on location, discriminates in favor of established religious
facilities and against new religious facilities in the same location or having the
same location characteristics.



14 Westchester Day School v. Village of Mamaroneck, 504 F.3d 338, 349 (2d Cir. 2007); 42 USC §
2000cc-2(b).
15 42 USC § 2000cc(a)(2)(C).
16 Bikur Cholim, Inc. v. Village of Suffern, 664 F.Supp.2d 267, 285 (SDNY 2009).
17 42 USC § 2000cc-1(b)(1).
18 Id. at 1(b)(2).
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 19 of 28
Mr. Erik Asheim, Building Inspector                                                          Page 6
December 26, 2018
       Government may not “implement a land use regulation that * * *
unreasonably limits religious assemblies, institutions, or structures within a
jurisdiction.”19

       From the creation of the Town of Clarkstown through 2016, and from the
adoption of the first Clarkstown Zoning Code through 2016, there was no need to
limit the location of schools and religious institutions to “State or County major or
secondary roads”. In addition, the 2016 enactment did not require institutions that
did not meet the location requirements to relocate. The 2016 enactment was clearly
aimed at limiting the number and location of religious institutions within the Town
of Clarkstown, and, by doing so, to keep them out of the Town.

       A government may “avoid the preemptive force” of federal law by

       changing the policy or practice that results in a substantial burden
       on religious exercise, retaining the policy or practice and exempting
       the substantially burdened religious exercise, by providing exemptions
       from the policy or practice for applications that substantially
       burden religious exercise, or by any other means that eliminates the
       substantial burden.20
        It is the responsibility of the Town, and therefore of its agencies, boards and
officials, to find ways to avoid the negative results prohibited by federal law.

New York Law

      New York protects ABY as both a religious and an educational institution.
New York case law has determined that educational and religious uses are
“inherently beneficial” to the residential areas in which they are located.21

      New York requires that “every effort to accommodate the religious [and
educational] use must be made.”22

      This requirement is similar to that of federal law, and may actually impose a
greater duty upon the Town.

      A legislative attempt to exclude educational and religious uses from a
residential area is unconstitutional.23


19 Id. at 1(b)(3).
20 42 USC § 2000cc-3(e).
21 Cornell University v. Bagnardi, 68 N.Y.2d 583, 510 N.Y.S.2d 861 (1986).
22 Rosenfeld v. ZBA of Town of Ramapo, 6 A.D.3d 450, 774 N.Y.S.2d 359 (2d Dept 2004) quoting

Genesis Assembly of God v. Davies, 208 A.D.2d 627, 617 N.Y.S.2d 202 (2d Dept 1994).
23 Albany Preparatory Charter School v. City of Albany, 10 Misc.3d 870, 805 N.Y.S.2d 818 (Sup. Ct.,

Albany Co., 2005), aff’d as modified 818 N.Y.S.2d 651 (3d Dept 2006).
       Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 20 of 28
Mr. Erik Asheim, Building Inspector                                                         Page 7
December 26, 2018


       A review of the allowable uses in the R-10 district shows that, except for one-
and two-family homes and governmental or utility uses, the only other allowed uses
are for schools, places of worship, and cemeteries.24

        If Sections 6 and 8 of Local Law No. 5 of 2016 are interpreted to apply to Use
Group O, as well as to Use Group N, then they are a direct attempt to exclude
educational and religious uses from the R-10 District of the Town of Clarkstown. In
fact, the overall purpose of these Sections is to limit, if not prohibit, the future
construction of “non-residential” uses in residential zoning districts. While this may
be appropriate for some “non-residential” uses, it is clearly contrary to the New
York State Constitution when applied to religious and educational uses.

       Both federal and State courts have ruled that potential traffic impacts, unless
they create a safety hazard, are insufficient to bar the establishment of a school in a
location.25 In particular, the New York State Court of Appeals has ruled that
potential traffic concerns are insufficient to outweigh the public benefit of a
religious institution’s presence in a neighborhood:

       The presumptive value of religious facilities must be balanced against
       any actual detriment to the public health, safety or welfare, bearing in
       mind that typical hazards of traffic congestion, noise, diminution in
       property values, and the like, are generally insufficient to outweigh the
       public benefit of religious institutions and the constitutional protection
       to which such organizations are entitled.26
      The Court of Appeals went on to say, “where an irreconcilable conflict exists
between the right to erect a religious structure and the potential hazards of traffic
or diminution in value, the latter must yield to the former.”27

Substantial Burden

      While many of these cases arose in the context of a land use board’s
consideration of a special permit or variance application, there is nothing in the law
that prohibits the application of these considerations by a Building Inspector when
making a discretionary individual assessment, as here.




24 There are some other uses that are permitted as accessory uses to the listed allowed uses.
25 Westchester Day School v. Village of Mamaroneck, 417 F.Supp. 477 (SDNY 2006).
26 Matter of Westchester Reform Temple v Brown, 22 N.Y.2d 488, 496 (1968), also cited in High Street

United Methodist Church v. City of Binghamton, 715 N.Y.S.2d 279, 283 (Sup. Ct., Broome County,
2000).
27 Westchester Reform Temple, at 497, reiterating the Court’s holding in Matter of Diocese of

Rochester v Planning Board, 1 N.Y.2d 508.
          Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 21 of 28
Mr. Erik Asheim, Building Inspector                                                 Page 8
December 26, 2018
        Indeed, it would not be unreasonable for a court to hold that denial of a
certificate of occupancy in the face of known religious exemptions, thus forcing an
application to the Zoning Board of Appeals, is itself a substantial burden on
religious exercise. The imposition of such a substantial burden, as discussed above,
violates both federal and State law.

       The case of Saints Constantine and Helen Greek Orthodox Church v. City of
New Berlin28 is instructive here. In that case, a church purchased land in a
residentially-zoned area of the city. The purchased land was adjacent to an existing
church on one side. On the other side was a parcel that belonged to a different
church, which the city had rezoned to allow the construction of a new church. In
discussions with the city’s in-house Planning Department, the Church agreed to the
creation of a planned unit development (“PUD”) that, in conjunction with a zone
change to “institutional”, would allow it to use its property as a church (similar to
the adjacent properties). The City’s Planning Commission disagreed with the
Planning Department, and upon that negative recommendation, the City Council
denied the PUD application.

      The Mayor then offered two alternatives: (1) apply for a conditional use
permit, or (2) apply for a PUD that would overlay the existing residential district
instead of the institutional district.

       The federal Court of Appeals for the Seventh Circuit held that the City had
imposed a substantial burden on the Church. With respect to the suggested
conditional use permit, the Court found that the City’s requirement to begin
construction within one year would require the Church to endure unwarranted
delays. This is because the Church would need to wait to apply for the permit until
it had raised sufficient funds to ensure that it could begin timely construction.
However, the uncertainty of obtaining the permit would, itself, be a detriment to the
necessary fund raising. Thus, the requirement to obtain a conditional use permit
was deemed a substantial burden on the Church.

       As to the suggestion that the Church apply for a PUD that overlay the
existing residential district, the Court held that this was an obvious delaying tactic.
Such a PUD would be virtually identical to the one that the City Council had
denied.

          The burden here was substantial. The Church could have searched
          around for other parcels of land (though a lot more effort would have
          been involved in such a search than, as the City would have it, calling
          up some real estate agents), or it could have continued filing
          applications with the City, but in either case there would have been


28   396 F.3d 895 (7th Cir. 2005).
          Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 22 of 28
Mr. Erik Asheim, Building Inspector                                                    Page 9
December 26, 2018
          delay, uncertainty, and expense. That the burden would not be
          insuperable would not make it insubstantial.29
      The Court then refused to remand the matter for trial (the facts not being in
dispute) or to the City for further administrative proceedings. It granted the
Church’s relief, but stayed its order for 90 days solely for the purpose of determining

          whether the Church’s proposal may contain some loophole that might
          permit (though doubtless with low probability) the eventual putting of
          the property to a nonreligious institutional use. The closing of the
          loophole, if there is a loophole, does not require a trial in the district
          court or a further administrative proceeding of uncertain duration and,
          given the whiff of bad faith arising from the Planning Commission's
          rejection of a solution that would have eliminated the City's only
          legitimate concern, an uncertain outcome as well.30
       Here, it is clear that the subject property was used as a school, especially
since the construction of the education wing in the late 1950s. If Note 48 and/or §
290-20.I apply, then the building cannot be used, as of right, for any other purpose
permitted in the R-10 district. ABY would then be faced with the uncertainty of
applying to the Zoning Board of Appeals for a variance. Given the public reaction
thus far, it is not unreasonable to assume that such an application would create
additional tumult, negative public reaction, delay, and substantial expense to ABY.

      I trust that the foregoing, together with the additional submissions
referenced, are sufficient for you to determine that ABY’s use constitutes a
continuation of the existing school use at the site.

                                                  Very truly yours,


                                                  Ira M. Emanuel

Cc:       Thomas Mascola, Esq., Town Attorney
          Client




29   Id. 396 F.3d at 901
30   Id.
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 23 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 24 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 25 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 26 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 27 of 28
Case 7:20-cv-01399-NSR Document 1-15 Filed 02/18/20 Page 28 of 28




                       [French Affidavit
                      Found at Exhibit C]
